Citation Nr: 0323984	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken toe, right foot.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in a regular component of 
the United States Armed Forces from August 1976 to November 
1980.  The record also shows that he served on active duty 
for training, to include from December 1975 to March 1976, 
and from July 1981 to November 1981.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1998 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
Board, in pertinent part, remanded this case in order to 
obtain additional evidence.  In July 2002, the Board denied 
the claims identified above.  The veteran thereafter appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order 
promulgated in February 2003, vacated the Board's decision 
and remanded the case to the Board for further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In the Joint Motion to Remand and to Stay Proceedings that 
was the basis for the Court's February 2003 Order, the Board 
was also requested to indicate, in the decision it will 
ultimately render on the issues on appeal, whether VA 
examinations with regard to these issues is required pursuant 
to the provisions of the VCAA (specifically 38 U.S.C.A. 
§ 5103A), whereby examination or opinion shall be obtained in 
specified circumstances.  Review of the veteran's claims 
file, however, does not demonstrate that those circumstances 
are present.  The Board finds that the reports of current 
examinations would serve no useful purpose, a matter which 
will be addressed in appropriate detail in the decision that 
the Board will render, following completion of the 
development requested herein, for any and all issues on 
appeal for which service connection has not been granted.

This claim is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the claim, and determine 
whether service connection for a 
residuals of a broken toe on the right 
foot, a low back disorder, and residuals 
of a right shoulder injury can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of his 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




